In a death action, defendant appeals from a judgment in favor of plaintiff and against it and from an order denying its motions to dismiss the complaint, for a directed verdict and to set aside the verdict of the jury and for a new trial. Judgment and order affirmed, with costs. No opinion. Carswell, Acting P. J., Johnston and Wenzel, JJ., concur; Adel and Sneed, JJ., dissent and vote for reversal and a new trial upon the ground that there was no proof sufficient to sustain the verdict under the law of the ease as charged by the court. (Cf. Elliott v. New York R. T. Corp., 293 N. Y. 145, 150.)